Citation Nr: 1623960	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine.  

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.  

4.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1990 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and February 2015 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  

In October 2015, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service Connection for a Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disorder resulting from a military sexual trauma.  In her October 2015 hearing testimony, she stated she initially filed a formal complaint sometime in or after August 1990 against the soldier who was sexually harassing her.  Service personnel records indicate that she was assigned to the 520th Maintenance Company at that time.  VA has a duty to assist a claimant in obtaining service treatment and other records potentially pertinent to a pending claim.  See 38 U.S.C.A. § 5103A.  Thus, remand is necessary to obtain a copy of any formal complaint filed by the Veteran regarding the asserted stressor incidents.  

Next, the Veteran also stated at her October 2015 hearing that she was receiving VA psychiatric treatment at the Colmery-O'Neil VA Medical Center in Topeka, Kansas.  Review of the file does not indicate these records have been obtained.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  Therefore, remand is required in order that these records may be obtained and reviewed.  

Finally, the Board notes the Veteran has yet to be afforded a VA psychiatric examination to determine the presence and etiology of any current psychiatric disorders.  In support of her claim, she has submitted March 2009 private treatment records which reflect diagnoses of major depressive disorder and adjustment disorder.  In diagnosing these disorders, the examiner noted the Veteran's reported in-service harassment.  Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  Overall, the Board finds sufficient evidence to warrant obtaining a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Increased Ratings for Degenerative Disc Disease and 
Radiculopathy of the Lower Extremities

In a February 2015 rating decision, the Veteran was denied increased ratings for degenerative disc disease of the lumbosacral spine, and radiculopathy of the right lower extremity.  She was granted service connection for radiculopathy of the left lower extremity, and a 10 percent initial rating was granted effective September 24, 2014.  

In a subsequent VA Form 9 received in April 2015, the Veteran indicated disagreement with the ratings assigned these disabilities.  Although not on an official "Notice of Disagreement" form, the Board notes that these submissions occurred just after the effective date of the revised regulations. See 38 C.F.R. § 20.201 ; 79 Fed. Reg. 57660 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).  The AOJ never notified the Veteran that she failed to use the correct form, send her the correct form after receiving this statement or otherwise seek to clarify if the Veteran intended this to be a NOD in accordance with 38 C.F.R. § 19.26.  In light of the fact that the submission came so close to the effective date in the change in the regulation and as no further clarification was taken by the RO so that a timely NOD could be submitted, the statement is accepted by the Board as a notice of disagreement on the issues of entitlement to increased ratings for degenerative disc disease of the lumbosacral spine and for radiculopathy of the right and left lower extremities.  The RO has yet to issue the Veteran a statement of the case regarding these issues.  Under these circumstances, the Board is obliged to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center or other appropriate source for any unit records for the 520th Maintenance Company for the period from August to October 1990 pertaining to the Veteran's reported sexual harassment complaint.  If no such records are available, that fact must be noted for the record.  

2.  Obtain any VA treatment records not already obtained from the VA Medical Center in Topeka, Kansas, as well as any VA facilities at which the Veteran has received treatment since service separation in August 1994.  If no such records are available, that fact must be noted for the record.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file, including any records obtained pursuant to this remand, must be sent to the examiner for review.  Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found and provide the following opinions:

(a) The examiner should determine whether the Veteran has met the criteria for a diagnosis of PTSD.  If so, the examiner is requested to identify the in-service stressor(s) that support the diagnosis. 

The examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

(ii.) If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) had its onset in service, or is otherwise related to service.

The examination report should include the complete rationale for all opinions expressed.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4.  Issue the Veteran a statement of the case that addresses the issues of:

	a) a disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine;

	b) a disability rating in excess of 10 percent for radiculopathy of the right lower extremity, and;

	c)  a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  

The Veteran and his representative should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case. 

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied and has been perfected for appellate review, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

